*490OPINION.
Marquette :
It appears from the record herein that the petitioner in computing his net income for 1924 deducted an amount that he claimed represented a net loss sustained in 1923. The amount of the alleged loss is not shown. The respondent disallowed the deduction, thereby placing upon the petitioner the burden of showing that a net loss was in fact sustained by him, and that it was in connection with a trade or business regularly carried on. The petitioner has introduced some evidence to show that in addition to his other activities in 1923 he was connected with the Metal Ball Co. under the circumstances we have set forth in the findings of fact. But he has entirely failed to show that he sustained any loss in that enterprise or that he sustained a net loss in 1923. We may not speculate as to what happened or might have happened, or supply by inference the omissions or failures of proof, and on the record as it stands we can only affirm the determination of the respondent.

Judgment will be entered for the respondent.